Citation Nr: 1623074	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee chondromalacia status post-surgical treatment prior to December 1, 2010, and in excess of 10 percent thereafter. 
 
 2.  Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion, associated with right knee chondromalacia status post-surgical treatment.
 
 3.  Entitlement to an initial compensable rating for right knee instability associated with right knee chondromalacia status post-surgical treatment from July 1, 2008 to December 8, 2010.

4.  Entitlement to an initial rating in excess of 10 percent for right knee instability associated with right knee chondromalacia status post-surgical treatment from July 1, 2008.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from April 1990 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for right knee chondromalacia and assigned a noncompensable disability rating, effective July 1, 2008.  The Veteran disagreed with the initial rating assigned.

In a December 2010 rating decision, the RO increased the initial rating for right knee chondromalacia to 10 percent, effective December 1, 2010.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for right knee chondromalacia remains in appellate status.

In January 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  

In a June 2014 rating decision issued by the Appeals Management Center (AMC) in Washington, DC, the AOJ granted a separate rating for limitation of flexion of the right knee and assigned an initial 10 percent rating, effective April 17, 2014. 

In an October 2014 decision, the Board granted an earlier effective date of July 1, 2008 for the award of right knee limitation of flexion rated 10 percent disabling; granted a separate, 10 percent disability rating for right knee instability effective April 14, 2014; and denied an initial compensable rating for right knee chondromalacia prior to December 1, 2010, and in excess of 10 percent thereafter.

The Veteran appealed parts of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court vacated the Board's decision with respect to the denied claims for an initial rating in excess of 10 percent for right knee limitation of flexion, effective July 1, 2008; an initial compensable rating for right knee chondromalacia prior to December 1, 2010, and in excess of 10 percent thereafter; and a separate, initial compensable rating for instability of the right knee prior to April 14, 2014, and in excess of 10 percent thereafter.  The Court remanded these issues for action consistent with a May 2015 Joint Motion for Partial Remand (Joint Motion).  

In July 2015, the Board remanded these issues to the AOJ for additional development. 

In a March 2016 AMC rating decision, the AOJ, in pertinent part, awarded an earlier effective date of December 8, 2010 for the award of a 10 percent disability rating for right knee instability.  As listed on the title page, the Board has recharacterized the issue on appeal regarding right knee instability to reflect the favorable March 2016 rating decision.  The AOJ continued to deny higher initial ratings for right knee chondromalacia and right knee limitation of flexion, as reflected by a March 2016 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  Since service connection was established effective July 1, 2008, but prior to December 10, 2010, the Veteran's right knee chondromalacia was manifested by x-ray evidence of arthritis and full range of motion without subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  While there was pain and other symptoms, the Veteran is already in receipt of a 10 percent rating for limitation of flexion based on these symptoms.
 
2.  Since December 10, 2010 the Veteran's right knee chondromalacia has been manifested at worst by extension limited to 10 degrees with pain.

3.  Since service connection was established effective July 1, 2008, the Veteran's right knee limitation of flexion has been manifested by flexion limited at worst to 110 degrees with objective evidence of pain beginning at that endpoint of motion.

4.  Since service connection was established for right knee disability effective July 1, 2008, there has been competent evidence of instability.

5.  Since July 1, 2008, right knee instability has not more nearly approximated moderate, rather than slight, recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2010, the criteria for an initial compensable rating for right knee chondromalacia are not met or more nearly approximated because such rating based upon the relevant symptoms would constitute pyramiding.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2015).

2.  Since December 1, 2010, the criteria for an initial rating in excess of 10 percent for right knee chondromalacia are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3.  The criteria for an initial rating in excess of 10 percent for right knee limitation of flexion are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2015).

4.  The criteria for an initial rating of 10 percent for right knee instability are met from July 1, 2008 to December 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for an initial rating in excess of 10 percent for right knee instability are not met or more nearly approximated from July 1, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, the Veteran filed a claim for service connection prior to discharge from service.  He was informed of the evidence necessary to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence as part of the Benefits Delivery at Discharge (BDD) Program.  VA's duty to notify was satisfied by the BDD application itself.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained ongoing VA treatment records dating since March 2009; the Veteran was afforded an additional VA examination; and in an October 2015 letter, the AOJ asked the Veteran to provide authorization to obtain outstanding treatment records, including a March 2014 right knee operative report, from Dr. McBrayer.  The Veteran was provided with VA examinations in January 2008, December 2010, and May 2014.  For the reasons indicated in the discussion below, these examinations are adequate to decide the claim for higher right knee disability ratings.  The evidence of record also contains the Veteran's service treatment records, post-service private and VA treatment records, VA examination reports, and lay statements.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues in appellate status.

II. Criteria & Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods in addition to those already assigned for the right knee disabilities on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).   

Further, with respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98 at 3.  

The Veteran's right knee chondromalacia disability has been rated pursuant to various Diagnostic Codes pertinent to rating disabilities of the musculoskeletal system under 38 C.F.R. § 4.71a.  Prior to December 1, 2010, his right knee chondromalacia was rated as noncompensably disabling (zero percent) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Since December 1, 2010, his right knee chondromalacia has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Since July 1, 2008, the Veteran's right knee limitation of flexion has been rated 10 percent disabling 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Finally, the Veteran's right knee instability has been rated 10 percent disabling pursuant to Diagnostic Code 5257 since service connection was established for this disability effective December 8, 2010.

Diagnostic Code 5014 pertains to osteomalacia, which is rated on limitation of motion of the affected part as degenerative arthritis.  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under VAOPGCPREC 9-2004, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Finally, Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, 20 percent rating for moderate impairment, and 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA General Counsel has issued a precedential opinion holding that separate ratings may be assigned for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In this case, separate disability ratings are in effect for right knee limitation of flexion and right knee instability.

The Veteran was afforded a VA fee-basis examination in January 2008 prior to his retirement from military service.  He reported right knee symptoms of pain and weakness, stiffness, swelling, heat, and giving way.  He described the right knee pain as crushing, aching, sticking, oppressing, and burning with a severity of 10/10, elicited by physical activity and relieved by rest and Ibuprofen and Advil.  

Right knee range-of-motion testing revealed flexion to 140 degrees and extension to 0 degrees.  Following repetitive-use testing, pain, weakness, lack of endurance, fatigue, or incoordination did not impact right knee range of motion.  Other right knee examination findings included the following: normal gait without use of any assistive device; mild crepitus; no instability; no edema (swelling), effusion, weakness, tenderness, redness, heat, or abnormal movement; no evidence of recurrent subluxation or locking pain; and no fixed position (ankylosis) identified.  Motor and sensory function was normal and right knee reflexes were present.  The examiner noted that the scars from the previous right knee arthroscopic procedure were no longer confidently identifiable.  The impression of a right knee x-ray was post-surgical change with unfused fracture versus normal variation of the patella identified.

During an initial visit to establish VA medical care in September 2008, the Veteran reported still having right knee pain after his right knee surgery.  Examination of the knees revealed "free range of motion," and sensory and motor function were grossly intact.  A November 2008 follow-up note reflects review of a right knee x-ray, which showed status post [anterior cruciate ligament] (ACL) repair and degenerative changes and narrowing of the joint space.  Right knee examination findings included "free" range of motion and no swelling.  The physician prescribed Voltaren as needed for right knee pain.  A January 2009 primary care note documents the Veteran's report that Voltaren was helping with his right knee pain.

A July 2010 VA primary care note documents the Veteran's complaint of knee pain that had become worse over the past two months.  He stated he was taking Tylenol as needed, which was helping.  Right knee examination revealed free range of motion with no swelling.  The physician prescribed Etodolac as needed for pain.

The Veteran was afforded a VA examination to evaluate the severity of his right knee disability in December 2010.  He described intermittent pain with remissions since having ACL surgery during service in 1997 with a fair response to Motrin and Aleve taken as needed.  In addition to pain, he endorsed the following right knee symptoms:  deformity, giving way, instability, stiffness, weakness, decreased speed of joint motion, locking episodes one to three times per month, repeated effusions, swelling and tenderness, and moderate flare-ups every two to three weeks lasting for a period of hours.  He denied symptoms of incoordination, dislocation or subluxation, or incapacitating episodes of arthritis.  He denied using assistive devices, including the brace and cane prescribed to him, reporting that he limits his movements and activities instead.

Right knee range-of-motion testing revealed flexion to 120 degrees and extension limited to 10 degrees with objective evidence of pain with motion.  Following repetitive-use testing, there was no additional limitation of range of motion, but the Veteran continued to experience pain.  Other examination findings included antalgic gait, crepitus, no patellar or meniscus abnormality, and no ankylosis.  The impression of a right knee x-ray performed in July 2010 was stable post-operative ACL changes, mild medial joint space narrowing, and bipartite patella.

The Veteran reported working full-time as an evidence technician for a County Sheriff's Office since three months after his military retirement and missing two weeks of work in the previous 12 months for doctor and hospital appointments.  He related being able only to do non-strenuous work activities and being unable to perform activities such as picking up a body during crime scene investigations.  The examiner summarized that the Veteran's right knee disability had significant effects on his occupation due to decreased mobility, decreased lower extremity strength, and pain.

A July 2013 private treatment record from D. McBrayer, M.D., reflects that the Veteran presented with complaints of some soreness and discomfort within the right knee medially and over his tibial harvest site over the past few weeks.  Right knee examination demonstrated "range of motion from 0 [degrees] lacking full extension to 115 [degrees] of flexion."  The knee was stable to varus and valgus stresses, there was no effusion, and ligament testing revealed a negative anterior and posterior drawer signs and 1+ Lachman.  There was mild medial joint line tenderness and mild patellofemoral crepitus, but no warmth or other concerning features.  He ambulated without a limp and had no quadriceps atrophy.  The Veteran received a corticosteroid injection for pain.

During a September 2013 follow-up visit, the Veteran reported that the knee injection did not help.  He reported that his right knee did not hurt all the time, but it certainly bothered him a lot when it was painful.  Right knee examination revealed isolated tenderness to palpation and moderate swelling about his pes bursa.  Dr. McBrayer recommended a right knee MRI.  During another follow-up visit later that month, the Veteran endorsed continued pain, swelling, and limited range of motion.  He denied having instability symptoms or giving out.  Examination findings were similar to those previously reported and Dr. McBrayer aspirated fluid from the right knee pes bursa.  Dr. McBrayer also summarized the right knee MRI findings, noting fluid around the pes bursa near the tibial harvest site; mild fluid within the knee with no concerns for any significant effusion; ACL graft that did not appear to be intact with only a few small fibers crossing the femoral to the tibial tunnel; and some age-related wear versus a possible horizontal undersurface tear of the posterior horn medial meniscus.

The Veteran presented for another VA examination in April 2014.  He reported having recurrent fluid accumulation requiring drainage and steroid injection since the last VA examination and increased right knee joint pain and buckling.  He indicated that he continued to work for the Sheriff's Department in crime scene investigation.  He endorsed having intermittent exacerbations of "more intense" right knee pain without a specific trigger, and at other times more intense pain may occur with walking and last a "few seconds."  

Right knee range-of-motion testing revealed flexion to 110 degrees with pain beginning at that endpoint and extension to 5 degrees with no objective evidence of painful motion.  Following repetitive-use testing, there was no additional loss in range of motion.  The examiner identified functional impairment from the right knee to include less movement than normal, pain on movement, and instability during extension movements.  

Other reported right knee findings included no tenderness or pain to palpation; normal muscle strength testing; normal anterior and posterior instability testing, but 1+ on medial-lateral instability testing; no evidence or history of recurrent patellar subluxation or dislocation; no other tibial and/or fibular impairment; and no meniscal conditions.  The examiner observed that the Veteran was ambulatory without any assistive device, with antalgic gait with noticeable right knee stiffness, particularly on initiation of ambulation.  The examiner also noted that right knee imaging studies revealed arthritis, but did not demonstrate patellar subluxation.  Regarding the impact of the right knee on his employment, the Veteran reported that he mostly performs "light duty" work and explained that activities requiring kneeling down to collect evidence produce pain at his right knee.  As a result, his co-workers assist with collection of evidence if repetitive kneeling is required.

During January 2015 VA primary treatment, the Veteran's complaints were limited to his feet, and he indicated that he continued to work for the County Sheriff's Office.  On review of systems, however, he endorsed having "off and on right knee pain, no joint swelling."  Musculoskeletal examination revealed no swelling or tenderness in the knees.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for disability ratings higher than those already assigned for the Veteran's right knee chondromalacia, limitation of flexion, and instability.  However, the 10 percent rating for right knee instability is warranted from the July 1, 2008 effective date of the grant of service connection for right knee disability, because there is competent evidence of instability since that time.

Initially, the Board acknowledges that the parties to the May 2015 Joint Motion agreed that VA failed to assist the Veteran by not requesting outstanding treatment records from Dr. McBrayer, including a March 2014 record from Fayetteville Ambulatory Surgery Center pertaining to right knee surgery.  In compliance with the July 2015 Board remand and consistent with the Joint Remand, in an October 2015 letter, which was copied to the Veteran's representative, the AOJ asked the Veteran to provide authorization for VA to obtain outstanding treatment records from Dr. McBrayer, to include the March 2014 operative report for the right knee.  The AOJ enclosed a VA Form 21-4142, Authorization to Disclose Information, but the Veteran did not return the completed form or provide the requested information directly to VA, and the letter was not returned as undeliverable.  Accordingly, as discussed above, the Board finds VA has satisfied its duty to assist the Veteran with respect to obtaining these records in support of his claim for higher right knee disability ratings.  

For the period prior to December 1, 2010, the Veteran's right knee chondromalacia was manifested by full range of motion with x-ray evidence of arthritis without subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum; and by subjective complaints of pain, weakness, stiffness, swelling and heat.  Because the Veteran's right knee chondromalacia, which was rated on the basis of range of motion under Diagnostic Code 5014, does not meet the criteria for even a noncompensable rating for limitation of flexion or extension, a higher disability rating is not warranted for this time period.  

The parties to the Joint Remand agreed that the Board previously failed to address the Veteran's arguments from an August 2008 statement regarding the adequacy of the January 2008 VA fee-basis examination.  The Veteran had stated that the examination report noted he did not have painful motion, but he did indeed have pain and "the examiner never checked for painful motion."

The Board finds that the January 2008 examiner did acknowledge the Veteran's complaints of right knee pain as they are documented in the report.  The Board also finds that the examination report reflects that the examiner "checked for" pain because the report documents there was no right knee tenderness.  However, the Board agrees the examination report is vague as to whether the Veteran had painful motion.  In addition, recent cases from the Court reflect that a 10 percent rating may be warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Here, however, the Board is precluded from assigning a compensable rating for right knee chondromalacia on the basis of painful motion (extension) for the time period prior to December 1, 2010 because such rating has already been assigned for painful flexion.  See June 2014 and December 2014 AMC Rating Decisions.  In this regard, assigning a separate rating for pain for painful extension is not warranted because the assignment of two separate ratings based upon painful motion would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Thus, the claim for an initial compensable rating for right knee chondromalacia must be denied for the period prior to December 1, 2010.

For the period beginning on December 1, 2010, the Veteran's right knee chondromalacia was manifested at worst by extension limited to 10 degrees with pain, mild crepitus, tenderness to palpation, and some swelling.  These findings are consistent with the 10 percent rating currently assigned based on limitation of extension.  A higher rating is not warranted because at no time during the appeal was extension limited to 15 degrees.  Moreover, while there was objective evidence of painful extension on VA examination in December 2010, there was no additional limitation of motion following repetitive motion and no indication that flare-ups resulted in limitation of motion that would warrant a 20 percent rating for limitation of extension to 15 degrees under DC 5261.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5261, or the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, for the period beginning on December 1, 2010.

Considering the 10 percent disability rating assigned from July 1, 2008 under Diagnostic Code 5003-5260, throughout the appeal the Veteran's right knee limitation of flexion associated with chondromalacia has been manifested by flexion limited at worst to 110 degrees with objective evidence of pain beginning at that endpoint of motion.  These findings are consistent with the 10 percent disability rating currently assigned for painful flexion.  A higher disability rating based on limitation of flexion is not warranted because his limited flexion does not meet the schedular criteria for even a noncompensable rating under DC 5260 and there is no indication that flare-ups resulted in limitation of motion that would warrant a 20 percent rating for either limitation of flexion to 30 degrees under DC 5260.

Finally, the parties to the Joint Motion agreed that the prior Board decision provided an inadequate statement of reasons or bases for finding that the Veteran was not entitled to an effective date prior to April 14, 2014 for the separate rating for right knee instability.  Moreover, the parties agreed that the Board did not provide an assessment of the Veteran's lay statements during the December 2010 VA examination regarding instability or explain whether an earlier effective date could be granted based on those statements.

While the parties directed the Board to consider whether an earlier effective date than April 14, 2014 is warranted for the 10 percent rating for right knee instability, including on the basis of the lay evidence of instability, the Board finds the issue has been rendered moot by the March 2016 AMC rating decision, which granted a December 8, 2010 effective date for the award of a separate, 10 percent rating for right knee instability.  In addition, the Board finds that the award appears to have been based on the Veteran's lay report of instability because the December 2010 examination report did not include a specific finding as to the actual presence of right knee instability, but did note the Veteran's subjective report of such.  The Board has therefore considered whether an effective date earlier than December 8, 2010 is warranted for right knee instability and finds that it is.  The Veteran endorsed "giving way" on examination in January 2008.  This is similar to the lay testimony that warranted the 10 percent rating from December 8, 2010, and an initial rating of 10 percent is therefore warranted under DC 5257 from the effective date of the grant of service connection for right knee disability, July 1, 2008.

The Board also finds that an initial rating higher than 10 percent is not warranted for right knee instability from July 1, 2008.  There was a specific finding of no instability on the January 2008 VA examination.  In addition, instability findings were generally at or near normal throughout the appeal period, and there was right knee medial-lateral instability of 1+ (0 to 5 millimeters (mm)) on VA examination in April 2014.  These findings are consistent with the 10 percent rating currently assigned under Diagnostic Code 5257 for slight lateral instability and do not more nearly approximate moderate or severe instability such as that manifested by 2+ (5 to 10mm) or 3+ (10 to 15mm), respectively.

The Board has considered whether higher or separate ratings are warranted under any other potentially applicable diagnostic code related to the Veteran's service-connected right knee.  However, the Veteran is not shown to have, and has not alleged having, right knee ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, a separate or higher rating for right knee disability is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  In addition, while higher disability ratings are available for malunion of the femur with moderate or marked knee disability, the evidence does not demonstrate that the Veteran has a femur disability.  Accordingly, a separate or higher rating under Diagnostic Code 5255 is not warranted.   

The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted beyond those already assigned because the evidence of record does not support higher ratings than those assigned for right knee chondromalacia, limitation of flexion, or instability at any time during the appeal period.  Therefore, the assigned ratings for the right knee chondromalacia, limitation of flexion, and instability are proper throughout the appeal period, to include the now uniform 10 percent rating for right knee instability from July 1, 2008, and higher ratings for those right knee disabilities are denied.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that with the exception of stiffness, the Veteran's reported symptoms of right knee pain, weakness, swelling, locking, and giving way are contemplated by the schedular rating criteria used to evaluate disability of the knee and leg.  Therefore, the Board finds that his right knee chondromalacia, limitation of flexion, and instability disabilities are reasonably contemplated by the applicable rating criteria.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).

In any event, the Veteran does not contend, and the evidence does not reflect, that his right knee disabilities have caused frequent hospitalization.  Rather, the evidence reflects that he had right knee surgery during military service in 1997 and apparently again in March 2014.  Similarly, while the Veteran has described requiring help with particular duties in his job a county evidence technician, he has not described "marked interference with employment" due to right knee problems, and a January 2015 VA primary care record documents his report that he is still working in that job, which he has held since shortly after military retirement.  Therefore, the Board finds that the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disabilities and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  For similar reasons, the issue of entitlement to a TDIU has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher or separate right knee disability ratings than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
ORDER

Entitlement to an initial compensable rating for right knee chondromalacia prior to December 1, 2010, and in excess of 10 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion is denied.

Entitlement to an initial rating of 10 percent for right knee instability is granted from July 1, 2008 to December 8, 2010, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for right knee instability from July 1, 2008 is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


